Exhibit 99.1 ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P. ANNUAL PORTFOLIO OVERVIEW LETTER FROM THE CEO's As of May 16, 2012 Dear investor in ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P.: We write to briefly summarize our activity for the year ended December 31, 2011.A more detailed analysis, which we encourage you to read, is contained in our Form 10-K.Our Form 10-K and our other annual, quarterly and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As of December 31, 2011, Fund Fourteen was in its operating period.As of December 31st,Fund Fourteen had invested $193,374,0431 of capital, or 84.52% of capital available for investment, in business-essential equipment and corporate infrastructure.We invested $82,999,250 of total equity in 20112. During the fourth quarter of 2011, Fund Fourteen, through a 75% interest in a joint venture, made a term loan to Jurong Aromatics Corporation Pte. Ltd. (“Jurong”) that is secured by all of Jurong’s assets, which include, among other collateral, all equipment, plant and machinery associated with a new condensate splitter and aromatics complex. In addition, Fund Fourteen, through a 40% interest in a joint venture,entered into agreements to purchase and bareboat charter the offshore support vessel, the Lewek Ambassador, with an affiliate of Ezra Holdings Limited. We believe that there will be many opportunities for us to continue to deploy our equity in well structured deals collateralized by business-essential equipment and corporate infrastructure. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the investments noted above as well as more information regarding Fund Fourteen’s operations to date.As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Fourteen’s financials, prepared in accordance with US GAAP. 2 Pursuant to Fund Fourteen’s financials, prepared in accordance with US GAAP. 1 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. 2011 Annual Portfolio Overview We are pleased to present ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P.’s (the “Fund”) Annual Portfolio Overview for 2011.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 14, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital Corp. The Fund We raised $257,646,987 commencing with our initial offering on May 18, 2009 through the closing of our offering on May 18, 2011. Our operating period commenced on May 19, 2011, during which time we anticipate continuing to invest our offering proceeds and cash generated from operations in business-essential equipment and corporate infrastructure. Our operating period is anticipated to continue for a period of five years from the closing of the offering, unless extended at our General Partner’s sole discretion.Following our operating period, we will enter our liquidation period, during which time the leases and loans we own will mature or be sold in the ordinary course of business. Recent Transactions · On February 3, 2012, we participated in a $37,000,000 loan facility (the “Revstone Term Loan”) by making a$15,406,250 loan to subsidiaries of Revstone Transportation, LLC (collectively, the “Revstone Borrowers”).The Revstone Term Loan is secured by, among other things, a first priority security interest on all of the Revstone Borrowers’ manufacturing equipment and related collateral valued in excess of $69,000,000, a pledge of the equity of Revstone Transportation, LLC, the Revstone Borrowers and other affiliates, and a mortgage on certain real property. The Revstone Term Loan bears interest at 15% per year and is payable monthly in arrears for a period of sixty months beginning on March 1, 2012.On April 2, 2012, we made a capital expenditure loan (the “CapEx Loan”) to the Revstone Borrowers in the amount of approximately $1,062,000.The CapEx Loan is secured by a first priority security interest on the machining equipment purchased with the proceeds from the CapEx Loan, as well as a second priority security interest in the Revstone Term Loan collateral. The CapEx Loan bears interest at rates between 15% and 17% per year and is payable monthly in arrears for a period of sixty months beginning on May 1, 2012. All of the Revstone Borrowers’ obligations under the Revstone Term Loan and the CapEx Loan are guaranteed by Revstone Transportation, LLC and certain of its affiliates. · On February 29, 2012, we participated in a $42,754,960 loan facility by making a $6,000,000 term loan to VAS Aero Services, LLC (“VAS”).The loan is secured by a second priority security interest in collateral valued in excess of $185,000,000, which includes, among other things all of VAS’s existing and hereafter acquired assets, including aircraft engines and related parts in VAS’s airplane component aftermarket sales operation.The loan bears interest at a rate between 12% and 14.5% per year calculated on a quarterly basis and is payable through October 6, 2014.VAS’s obligations under the loan are guaranteed by its parent company, VAS Aero Holdings, Inc., and certain affiliates. · On March 9, 2012, we participated in a $12,500,000 loan facility by making a $7,500,000 term loan to Kanza Construction, Inc. (“Kanza”).The loan is secured by, among other things, a first priority security interest on certain assets of Kanza valued in the amount of $15,300,000, including equipment used in Kanza’s railroad services business comprised of trucks, trailers, cranes, crawlers and excavators, as well as a second priority stock pledge of Kanza.The loan bears interest at 13% per year and is payable monthly in arrears for a period of sixty months beginning on April 1, 2012.All of Kanza’s obligations under the loan are guaranteed by, among others, the sole shareholder of Kanza. · On May 2, 2012, the term loan to affiliates of Northern Leasing Systems, Inc. (“Northern Leasing”) was satisfied in full prior to its maturity date.Our initial investment was approximately $9,858,000 and, during the term of this investment, we collected approximately $12,896,000 in loan proceeds. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates and third parties.As of December 31, 2011, our portfolio consisted primarily of the following investments. 2 · A 75% interest in two Aframax tankers, Eagle Otome and Eagle Subaru (the “Tankers”), and two Very Large Crude Carriers, Eagle Virginia and Eagle Vermont (the “VLCCs”). The Tankers were each acquired for a purchase price of $13,000,000, comprised of $4,000,000 in cash and $9,000,000 in a non-recourse loan and are subject to thirty-six month bareboat charters with AET, Inc. Limited (“AET”).The VLCCs were each acquired for a purchase price of $72,000,000, comprised of $17,000,000 in cash and $55,000,000 in a non-recourse loan and are subject to one hundred twenty month bareboat charters with AET.The obligations of AET under the bareboat charters are guaranteed by AET’s parent company, AET Tanker Holdings Sdn. Bhd.On April 5, 2011, $22,000,000 of subordinated non-recourse long term debt was borrowed from an unaffiliated third-party related to this investment. The loan is for a period of sixty months and may be extended for an additional twelve months. · A 40.53% interest in eight Ariel gas compressors (the “Compressors”) that were purchased for the aggregate amount of approximately $11,298,000.The Compressors are subject to a forty-eight month lease with Atlas Pipeline Mid-Continent, LLC (“Atlas”) that expires on August 31, 2013.The obligations of Atlas are guaranteed by its parent company, Atlas Pipeline Partners, L.P.On September 14, 2011, the future receivables related to the leases with Atlas were financed by entering into a loan agreement with Wells Fargo Equipment Finance, Inc. in the amount of approximately $10,628,000. The loan bears interest at 4.08% per year and matures on September 1, 2013. · We participated in a $96,000,000 loan facility by making second priority term loans to Ocean Navigation 5 Co. Ltd. and Ocean Navigation 6 Co. Ltd. (collectively, “Ocean Navigation”) in the aggregate amount of $14,400,000.The proceeds from the loans were used for the purchase of two Aframax tanker vessels, Shah Deniz and Absheron.The loan bears interest at 15.25% per year and matures seventy-two months from the delivery date of each vessel.All of Ocean Navigation’s obligations are guaranteed by its direct and indirect parent companies and affiliates, Palmali Holding Company Limited, Palmali International Holding Company Limited, Palocean Shipping Limited, and Ocean Holding Company Limited. · We participated in a $171,050,000 loan facility by making a $15,093,000 term loan to Jurong Aromatics Corporation Pte. Ltd. (“Jurong Aromatics”) for which we have a 75% interest. The facility is part of an approximately $2.3 billion financing of the construction and operation of a condensate splitter and aromatics complex on Jurong Island in Singapore (the “Jurong Complex”).The loan bears interest at rates ranging from 12.50% to 15% per year and matures in January 2021. The loan is secured by a second priority security interest in all of Jurong Aromatics’ assets which include, among other things, all equipment, plant, and machinery associated with the Jurong Complex. · A 40% interest in a joint venture that entered into a memorandum of agreement to purchase the offshore support vessel, the Lewek Ambassador. The vessel will be purchased from Ezram LLC for the lesser of $25,000,000 and the fair market value of the vessel as determined two weeks before the vessel’s delivery date, which is expected to occur on or before May 31, 2012.On December 20, 2011, the joint venture funded $9,000,000 of the purchase price and will fund the remaining portion upon delivery of the vessel.Simultaneously with the funding, the joint venture entered into a bareboat charter with Gallatin Maritime Management for a period of nine years commencing on the delivery date of the vessel.All of the obligations under the memorandum of agreement and bareboat charter are guaranteed by Ezra Holdings Limited. · We participated in a $20,000,000 loan facility by making a first priority term loan to ARAM Rentals Corporation and ARAM Seismic Rentals, Inc. (collectively, the “ARAM Borrowers”). We contributed $9,000,000 to make the loan.The ARAM Borrowers are wholly-owned subsidiaries of ION Geophysical Corporation (“ION”). The loans are secured by (i) a first priority security interest in all of the ARAM Borrowers analog seismic system equipment, and (ii) a pledge of all equity interests in the ARAM Borrowers. In addition, ION guaranteed all of the obligations of the ARAM Borrowers under the loans.The loans bear interest at 15% per year for a period of sixty months, beginning on August 1, 2009. 3 · We participated in an $8,000,000 loan facility by making a $4,800,000 term loan to EMS Enterprise Holdings, LLC, EMS Holdings II, LLC, EMS Engineered Materials Solutions, LLC, EMS CUP, LLC and EMS EUROPE, LLC (collectively, “EMS”).The loan is secured by, among other things, (i) a first priority security interest in all of EMS’s existing and hereafter acquired U.S. assets, (ii) a first priority mortgage over real property located in Hamburg, Pennsylvania, (iii) a pledge of the equity of EMS, and (iv) a second priority security interest in all of EMS’s accounts receivable and inventory.The loan bears interest at 13% per year and is payable monthly in arrears for a period of forty-eight months. · A crude oil tanker, the Center, which was purchased fromCenter Navigation Ltd. (“Center Navigation”), a wholly-owned subsidiary of Geden Holdings Limited (“Geden”), for $69,000,000.The purchase price was comprised of $16,000,000 in cash, a non-recourse loan in the amount of $44,000,000, and $9,000,000 of subordinated seller’s credit.The tanker is subject to a sixty month bareboat charter with Center Navigation that commenced on June 21, 2011.All of Center Navigation’s obligations under the bareboat charter are guaranteed by Geden. · Two supramax bulk carrier vessels, the Amazing and the Fantastic, which were purchased fromwholly-owned subsidiaries of Geden for the aggregate purchase price of $67,000,000.The purchase price was comprised of $23,450,000 in cash and a non-recourse loan in the amount of $43,550,000.The vessels are subject to eighty-four month bareboat charters with subsidiaries of Geden that commenced on October 1, 2010.All obligations under the bareboat charters are guaranteed by Geden. · A 3-layer blown film extrusion line and an eight color flexographic printing press that was purchased from Exopack, LLC (“Exopack”) for the aggregate purchase price of approximately $6,376,000. The equipment is subject to sixty month leases with Exopack that expire on July 31, 2014 and September 30, 2014.The obligations of Exopack are guaranteed by its parent company, Exopack Holding Corp. · We made a term loan to affiliates of Northern Leasing in the amount of approximately $9,858,000.The loan was secured by various pools of leases for point of sale equipment and a guaranty from Northern Leasing.The loan accrued interest at 18% per year, was scheduled to mature in November 2014, and, as discussed above, was satisfied prior to its maturity date. · We made a term loan to Western Drilling Inc. and Western Landholdings, LLC (collectively, “Western Drilling”) in the aggregate amount of $9,465,000.The loan is secured by, among other collateral, oil and drilling rigs and a mortgage over real property.The loan bears interest at 14% per year and is payable monthly in arrears for a period of sixty months.All of Western Drilling’s obligations under the loan are personally guaranteed by their owners. · Twenty-six 2motor coach buses that were purchased for the aggregate amount of approximately $10,370,000.The buses are subject to a sixty-month lease with Dillon's Bus Service, Inc. (“DBS”), Lakefront Lines, Inc. (“Lakefront”), and CUSA GCT, LLC (“CUSA GCT”) that commenced on June 1, 2010.The obligations of DBS, Lakefront and CUSA GCT are guaranteed by Coach America Holdings, Inc. and CUSA, LLC.On January 3, 2012, DBS, Lakefront, CUSA GCT and their parent-company, Coach Am Group Holdings Corp., commenced a voluntary Chapter 11 proceeding in U.S. Bankruptcy Court. As of March 31, 2012, DBS, Lakefront, and CUSA GCT have made substantially all of their lease payments. · We participated in an approximately $150,000,000 loan facility by making a $5,250,000 term loan to Northern Crane Services Inc. (“Northern Crane”).The loan is secured by, among other things, a second priority security interest in all of the assets of Northern Crane and its subsidiaries, including but not limited to lifting and transportation equipment.The loan bears interest at 15.75% per year for a period of fifty-four months beginning on October 1, 2010.With the final payment, Northern Crane will make a balloon payment of the outstanding loan amount.All of Northern Crane’s and its subsidiaries’ obligations under the loan are guaranteed by their ultimate parent company, NC Services Group Ltd. and its subsidiaries. · We participated in a £24,800,000 loan facility by making a £2,610,000 second priority term loan to Quattro Plant Limited (“Quattro Plant”), a wholly-owned subsidiary of Quattro Group Limited (“Quattro Group”).The loan is secured by (i) all of Quattro Plant’s rail support construction equipment, (ii) all of Quattro Plant’s accounts receivable, and (iii) a mortgage over certain real estate in London, England owned by the majority shareholder of Quattro Plant.All of Quattro Plant’s obligations under the loan are guaranteed by Quattro Group and its subsidiaries, Quattro Hire Limited and Quattro Occupational Academy Limited.The loan bears interest at 20% per year for a period of thirty-three months, which began on January 1, 2010. · Information technology equipment that is subject to various leases with Global Crossing Telecommunications, Inc. (“Global Crossing”).The equipment was purchased for approximately $12,951,000 and is subject to thirty-six month leases with Global Crossing that commenced between March 1, 2011 and July 1, 2011. · A 90.92% interest in a joint venture that owns telecommunications equipment subject to various leases with Global Crossing.The equipment was purchased for approximately $11,738,000 and the leases are set to expire between September 30, 2012 and February 28, 2013. 4 Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $15,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility expires on March 31, 2013 and the Fund may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend. The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the 90-day rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that all interest rates on advances under the Facility are subject to an interest rate floor of 4.0% per year. In addition, the Fund is obligated to pay a commitment fee based on an annual rate of 0.50% on unused commitments under the Facility.At December 31, 2011, there were no obligations outstanding under the Facility. 10% Status Report As of December 31, 2011, the Center and the VLCCs were the investments that individually constituted at least 10% of the aggregate purchase price of our investment portfolio. All three of the vessels are scheduled to remain on bareboat charter during the 2012 calendar year. As of December 31, 2011, the bareboat charter for the Center had fifty-three monthly payments remaining, while the bareboat charters for the VLCCs had one hundred ten monthly payments remaining. To the best of our Investment Manager’s knowledge, each vessel remains seaworthy, is maintained in accordance with commercial marine standards and applicable laws and regulations of the governing shipping registry as required under each bareboat charter. Distribution Analysis During the year ended December 31, 2011, we made monthly distributions at a rate of 8% per year.From the inception of the offering period, we have made 31 cash distributions to our partners. During the year ended December 31, 2011, we paid our partners $19,179,012 in cash distributions.As of December 31, 2011, a $10,000 investment made at the initial closing would have received $1,985 in cumulative distributions. Source of Distributions Cash from current period operations Cash accumulated from operations of prior periods Cash from current period disposition of assets Capital contributions used toestablish the initial reserve Total distributions For the year ended December 31, 2011 $ $
